UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-2097



FARAHNAZ NOURNIA ABOOZAR,

                                                          Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A76-415-634)


Submitted:   December 20, 2004            Decided:   January 14, 2005


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


John S. Richbourg, Memphis, Tennessee, for Petitioner. Peter D.
Keisler, Assistant Attorney General, Mark C. Walters, Assistant
Director, R. Lynne Harris, OFFICE OF IMMIGRATION LITIGATION,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Farahnaz Nournia Aboozar, a native and citizen of Iran,

petitions for review of an order of the Board of Immigration

Appeals    (“Board”)      affirming,   without   opinion,       the   immigration

judge’s denial of her applications for asylum, withholding of

removal, and cancellation of removal.

            In her petition for review, Aboozar contends that she

established her eligibility for asylum relief. The record reveals,

however, that the immigration judge denied asylum relief on the

grounds that (1) Aboozar failed to file her application within one

year of the date of her arrival in the United States, see 8 U.S.C.

§ 1158(a)(2)(B) (2000), and (2) Aboozar failed to establish any

“changed” or “extraordinary” circumstances that would excuse her

late filing, 8 U.S.C. § 1158(a)(2)(D) (2000).             We conclude that we

lack jurisdiction to review these determinations pursuant to 8

U.S.C. § 1158(a)(3) (2000).        See Zaidi v. Ashcroft, 377 F.3d 678,

680-81     (7th    Cir.    2004)   (collecting        cases).         Given    this

jurisdictional bar, we cannot review the underlying merits of

Aboozar’s asylum claim.

            While we lack jurisdiction to consider the immigration

judge’s denial of Aboozar’s asylum claim, we retain jurisdiction to

consider the denial of her request for withholding of removal. See

8 C.F.R. § 1208.4(a) (2004).             “To qualify for withholding of

removal,    a     petitioner   must    show    that    [s]he    faces    a    clear


                                       - 2 -
probability    of    persecution    because   of   h[er]   race,    religion,

nationality, membership in a particular social group, or political

opinion.”     Rusu v. INS, 296 F.3d 316, 324 n.13 (4th Cir. 2002)

(citing INS v. Stevic, 467 U.S. 407, 430 (1984)).                Based on our

review of the record, we find that Aboozar has failed to meet this

standard.

            Finally,     Aboozar    challenges   the   immigration     judge’s

finding that she failed to qualify for cancellation of removal

because she did not establish that her removal would result in

“exceptional and extremely unusual hardship” to her parents, who

are lawful permanent residents of the United States.                    See 8

U.S.C.A. § 1229b(b)(1) (West Supp. 2004).          Because the immigration

judge’s hardship determination is discretionary in nature, we lack

jurisdiction        to   consider     this    claim.       See     8    U.S.C.

§ 1252(a)(2)(B)(i) (2000); Mendez-Moranchel v. Ashcroft, 338 F.3d

176, 179 (3d Cir. 2003); Romero-Torres v. Ashcroft, 327 F.3d 887,

888 (9th Cir. 2003).       Accordingly, we deny Aboozar’s petition for

review.*    We dispense with oral argument because the facts and



     *
      We find that Aboozar’s claim that former counsel rendered
ineffective assistance is waived on the ground that she failed to
present this claim before the Board. See Farrokhi v. INS, 900 F.2d
697, 700 (4th Cir. 1990) (“[A]n alien who has failed to raise
claims during an appeal to the [Board] has waived his right to
raise those claims before a federal court on appeal of the
[Board]’s decision.”). Additionally, Aboozar attempts to raise a
claim for protection under the Convention Against Torture. We find
that this claim is also waived as she failed to seek such relief
before the immigration judge.

                                     - 3 -
legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                  PETITION DENIED




                              - 4 -